Exhibit 99.1 INTERNATIONAL SHIPHOLDING CORPORATION REPORTS THIRD QUARTER 2009 RESULTS DECLARES THIRD QUARTER DIVIDEND OF $0.50 PER SHARE; APPOINTS TWO NEW INDEPENDENTDIRECTORS TO THE BOARD Mobile, Alabama, October 28, 2009 - International Shipholding Corporation (NYSE: ISH) today announced the financial results for the quarter ended September 30, 2009. Third Quarter 2009 Highlights · Generated net income of $11.3 million for the three months ended September 30, 2009; · Declared a fifth consecutive quarterly dividend of $0.50 per share payable on December 1, 2009 to shareholders of record as of November 17, 2009; · Appointed Mr. Kenneth H. Beer and Mr. Harris V. Morrissette to the Board of Directors. Net Income The Company reported net income of $11.3 million for the three months ended September 30, 2009, as compared to $11.3 million for the 2008 period. For the nine month period, the Company reported net income of $31.4 million as compared to $34.1 million for the nine months ended September 30, 2008. The nine months 2008 net income included a gain of $15.8 million from the sale of a vessel and $4.7 million from discontinued operations. Mr. Niels M. Johnsen, chairman and chief executive officer, stated, “During the third quarter, the Company once again benefited from its strategy of maintaining a diversified portfolio of medium to long-term contracts. Complementing our solid quarterly results, we are also pleased to have maintained our balance sheet strength during a challenging time for the shipping industry.With significant financial flexibility, we are well positioned to opportunistically seek growth opportunities aimed at creating long-term value for all shareholders.” Operating Income Operating Income for the three months ended September 30, 2009 was $9.9 million as compared to $ 11.1 million for the comparable period in 2008. During the third quarter the Company agreed to a fiveyear contract extension with an Indonesian customer to service its mining operations. The Company’s Time Charter segment posted slightly lower results for the third quarter of 2009 primarily due to a decrease in operating days on the Company’s U.S. flag Coal Carrier, the sale of one of its international flag container vessels and lower results from the Company’s operations in Indonesia.Partially offsetting these results were the continued carriage of supplemental cargoes on its U.S. flag Pure Car Truck Carrierfleet. The Contract of Affreightment segment had improved results compared to the prior year period primarily as a result of more cargo moved during the quarter. The Company’s Rail Ferry segment third quarter 2009 results were lower than the comparable quarter in 2008. This segment continues to be impacted by the economic conditions for consumer commodities. Administrative and General Expense Administrative and general expenses were flat when compared to the third quarter of 2008.Expenses increased in comparison to the second quarter of 2009 due to several non-recurring expenditures that were recognized during the third quarter. Interest Income and Expense Interest expense for the three months ended September 30, 2009, was lower than the same period in 2008, reflecting reduced outstanding principal balances. The slight drop in investment income reflects lower short term rates. Federal Income Tax Benefit The
